Name: 94/787/EC: Commission Decision of 7 December 1994 requesting the Kingdom of Denmark to postpone the adoption of its draft regulation concerning the maximum level of certain mycotoxins in foodstuffs (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  deterioration of the environment;  health;  Europe
 Date Published: 1994-12-14

 Avis juridique important|31994D078794/787/EC: Commission Decision of 7 December 1994 requesting the Kingdom of Denmark to postpone the adoption of its draft regulation concerning the maximum level of certain mycotoxins in foodstuffs (Only the Danish text is authentic) Official Journal L 321 , 14/12/1994 P. 0031 - 0032COMMISSION DECISION of 7 December 1994 requesting the Kingdom of Denmark to postpone the adoption of its draft regulation concerning the maximum level of certain mycotoxins in foodstuffs (Only the Danish text is authentic) (94/787/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures relating to contaminants in food (1), Whereas, in accordance with the procedure provided for in Article 5 (3) (b) of Regulation (EEC) No 315/93, the Danish authorities have notified the Commission of their intention to adopt a draft regulation defining the maximum limits of certain mycotoxins in foodstuffs; Whereas the draft regulation lays down the maximum limits for certain mycotoxins in foodstuffs and food ingredients; Whereas, in accordance with Article 5 (3) of Regulation (EEC) No 315/93, the Commission has consulted the other Member States within the framework of the Standing Committee for Foodstuffs; Whereas, in the general view, it has been recognized that it is desirable to lay down such maximum limits for mycotoxins in certain foodstuffs; Whereas, however, the application of such a measure unilaterally in Denmark would constitute a barrier to intra-Community trade; Whereas this finding has prompted the Commission to express a negative opinion in accordance with Article 5 (3) of Regulation (EEC) No 315/93; Whereas one solution to the problem posed by the Danish draft regulation would be to lay down maximum Community limits for mycotoxins in foodstuffs; Whereas, therefore, it is necessary to postpone any national initiative in this area for an appropriate period of time; Whereas the measures adopted by this Decision are in accordance with the opinion of the Standing Committee for Foodstuffs, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark is hereby required to postpone the adoption of its draft regulation concerning the maximum limit of certain mycotoxins in foodstuffs until 1 May 1995. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 7 December 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 37, 13. 2. 1993, p. 1.